Title: To John Adams from John Murray Forbes, 12 January 1798
From: Forbes, John Murray
To: Adams, John



Sir,
New York Jany. 12. 1798

It is with extreme pain that I find myself constrained, in justice to my own reputation, to occupy, with an affair of a personal nature, even a moment of that time which is so important to my Country—
The distinguished place which Mr. Munroe has given my name in his late, as I conceive, Criminal Publication, renders it indispensably necessary that I should explain to you, Sir, what were my motives, how the address to which my name appears Subscribed, was brot: about and what construction was given it by many of the Subscribers at the time. I would promise that the address alluded to, cannot be considered as conclusive evidence of what is called Antifæderalism, because you see thereto many names of Gentlemen whose attachment to the Government of this Country was never doubted for a moment, such I may boldly say are all the Members of the Committee—Previous to my ever having visited France or known Mr. Munroe, I was laid under an immense obligation to him, by the following circumstances—My Brother Mr. R. B. Forbes whose life is as dear to me as my own, for want of a better opportunity, took passage from Guernsey to Cherbourg in an English Cartel, he had a considerable remittance in Gold in a belt about his Waist & in this situation was arrested immediately on his arrival under suspicion of being an English Spy—his Papers seized & he conducted under strong guard from Cherbourg to Paris, where he was immediately thrown into Prison with several thousands arrested in the Affair of 1st. Vendemain—He lay in Prison, in the most cruel uncertainty as to his fate for Eight days when Mr. Munroe found him out, claimed him and procured his liberation—This impressive circumstance, strengthened afterwards by his numerous attentions to me at Paris, attached me in some degree, to Mr. Munroe—When it was known that he was recalled, a complimentary address was proposed & a general meeting of the Americans in Paris immediately was convened, at which a variety of Characters assisted, some that honor and others that disgrace our Country—A variety of addresses also were proposed of which, by far the most temperate was adopted—and so far from it’s being supposed to contain any implication of the conduct of the Executive, I have reason to believe that it was my zealous opposition to any such reflection more than any other Circumstance, that brought me into the Committee—The plain fact was, it was reported at Paris that Mr M’s conduct had been maliciously misrepresented by some individuals & this address was merely intended to serve as evidence against any such supposed misrepresentations—It was never intended to contain any opinion upon the Talent or fidelity Mr. M. had proved in his diplomatic intercourse with the French Government, or the strictness with which he had persued the instructions he had received, but merely as a compliment on his external deportment which was all the Subscribers were competent to decide—It was the opinion of Judge Tudor who was one of the Committee, that we had by no means committed ourselves with respect to the conduct of the Executive—It would mortify me extremely, Sir, if you should, after this explanation think differently, as there is, I assure you Sir, no bailable offence in the whole criminal Code, I would not rather be charged with than be suspected for a moment to want attachment to our most excellent system of Government or it’s upright administration—
I have the honor to be, / with great Respect, / Your Excellencys obedt. / Humble Servant

Jno. M. Forbes